Carro, J.
(dissenting in part). I agree with the majority’s conclusions, except for the affirmance of the order of visitation *336with respect to Mr. Allen’s son Satchel, which I find unduly restrictive.
There is strong evidence in the record from neutral observers that Mr. Allen and Satchel basically have a warm and loving father-son relationship, but that their relationship is in jeopardy, in large measure because Mr. Allen is being estranged and alienated from his son by the current custody and visitation arrangement. Frances Greenberg and Virginia Lehman, two independent social workers employed to oversee visitation with Satchel, testified how "Mr. Allen would welcome Satchel by hugging him, telling him how much he loved him, and how much he missed him.” Also described by both supervisors "was a kind of sequence that Mr. Allen might say, I love you as much as the river, and Satchel would say something to the effect that I love you as much as New York City * * * then Mr. Allen might say, I love you as much as the stars, and Satchel would say, I love you as much as the universe.” Sadly, there was also testimony from those witnesses that Satchel had told Mr. Allen: "I like you, but I am not supposed to love you;” that when Mr. Allen asked Satchel if he would send him a postcard from a planned trip to California with Ms. Farrow, Satchel said "I can’t [because] Mommy won’t let me;” and on one occasion when Satchel indicated that he wanted to stay with Mr. Allen longer than the allotted two-hour visit, "Satchel did say he could not stay longer, that his mother had told him that two hours was sufficient.” Perhaps most distressing, Satchel "indicated to Mr. Allen that he was seeing a doctor that was going to help him not to see Mr. Allen anymore, and he indicated that he was supposed to be seeing this doctor perhaps eight or ten times, at the end of which he would no longer have to see Mr. Allen.”
In contrast to what apparently is being expressed by Ms. Farrow about Mr. Allen to Satchel, Mr. Allen has been reported to say only positive things to Satchel about Ms. Farrow, and conveys only loving regards to Moses and Dylan through Satchel. Thus I find little evidence in the record to support the majority’s conclusion that "Mr. Allen may, if unsupervised, influence Satchel inappropriately, and disregard the impact exposure to Mr. Allen’s relationship with Satchel’s sister, Ms. Previn, would have on the child.” (Majority opn, at 334.)
The majority’s quotation of Mr. Allen’s testimony with respect to Soon-Yi in support of its conclusion respecting *337visitation should be viewed in the context of Dr. David Brodzinsky’s testimony. Dr. Brodzinsky is an expert in adoption with considerable experience in court-related evaluations of custody and visitation disputes, who was retained by the guardian for Dylan and Moses in a pending Surrogate’s Court proceeding involving the parties. Dr. Brodzinsky was thus a completely neutral expert, jointly called by Mr. Allen and Ms. Farrow, and he had extensive contact with the relevant family members and mental health professionals and reviewed the pertinent reports and transcripts prior to testifying. It was his clinical judgment that Mr. Allen had more awareness of the consequences of his actions than he was able to articulate in the adversarial process, and he was optimistic about Mr. Allen’s ability to accept his share of responsibility for what had taken place in light of his love for his children, his capacity for perspective-taking and empathy, and his motivation and openness toward the ongoing therapeutic process. In addition, Dr. Susan Coates, Satchel’s therapist until December 1992, and the only expert to testify about Satchel’s mental health, stated that Mr. Allen’s parental relationship with Satchel was essential to Satchel’s healthy development.
"It is the firmly established policy of this State * * * that, wherever possible, the best interests of a child lie in his being nurtured and guided by both of his natural parents.” (Daghir v Daghir, 82 AD2d 191, 193 [Mollen, P. J.], affd 56 NY2d 938.) "Simply stated, a parent may not be deprived of his or her right to reasonable and meaningful access to the children by the marriage unless exceptional circumstances have been presented to the court * * * [i.e.,] where either the exercise of such right is inimical to the welfare of the children or the parent has in some manner forfeited his or her right to such access.” (Strahl v Strahl, 66 AD2d 571, 574 [Titone, J.], affd 49 NY2d 1036.)
I do not believe that Mr. Allen’s visitation with Satchel for a mere two hours, three times a week, under supervision, is reasonable and meaningful under the circumstances, or that exceptional circumstances are presented that warrant such significant restriction on visitation with Satchel. Mr. Allen and Satchel clearly need substantial quality time together to nurture and renew their bonds and to foster a warm and loving father-son relationship. Obviously this cannot occur overnight; but more significantly, it is almost inconceivable that it will occur even over an extended period of time if visitation is limited to three two-hour periods per week under *338the supervision of strangers, as ordered by the trial court and affirmed by the majority. Accordingly I would modify the judgment appealed from to provide that Mr. Allen shall have unsupervised visitation with Satchel for four hours, three times weekly, plus alternate Saturdays and Sundays for the entire day, plus alternate holidays to be agreed upon by the parties (see, Cesario v Cesario, 168 AD2d 911; Shink v Shink, 140 AD2d 506; Armando v Armando, 114 AD2d 875).
Motion 104 by respondent-respondent to strike portions of appellant’s reply brief is denied.
Cross motion 229 by appellant for costs and counsel fees in responding to motion 104 denied.
Murphy, P. J., and Sullivan, J., concur with Ross, J.; Carro and Wallach, JJ., dissent in part in an opinion by Carro, J.
Judgment, Supreme Court, New York County, entered July 13, 1993, affirmed, without costs.
Motion to strike portions of reply brief is denied.
Motion for costs and fees is denied.